

116 S1667 IS: Tax Relief for Student Success Act
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1667IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Scott of South Carolina (for himself, Ms. Hassan, Mr. Cassidy, Mr. Cramer, Mr. Roberts, Mr. Daines, Ms. Ernst, Ms. Collins, Mr. King, Ms. Sinema, Mr. Jones, Mr. Wyden, Mr. Menendez, Ms. Cortez Masto, Ms. Klobuchar, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to treat certain scholarships as earned income for
 purposes of the kiddie tax. 1.Short titleThis Act may be cited as the Tax Relief for Student Success Act.2.Certain scholarships treated as earned income for kiddie tax(a)In generalSection 1(g)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(D)Treatment of certain scholarshipsFor purposes of this subsection, any scholarship or fellowship grant which—(i)is received by a child who is a candidate for a degree at an educational organization described in section 170(b)(1)(A)(ii),(ii)supports such candidacy, and(iii)is included in the gross income of such child,shall be considered earned income of such child..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.